Title: To John Adams from John Conway, 28 April 1798
From: Conway, John
To: Adams, John



Sir!
Woodbridge, 28th. Apl. 1798.

You will, I fear, be surprised at seeing yourself addrest by a person unknown to you, but the subsequent lines, I hope will apologize for the intrusion! I am well informed, Sir, that Mr. John Halstead, Collector of the Customs for the District of Perth-Amboy, will resign his Commission in a short time; and I am advised by several of my friends to apply for that office:—I have also been encouraged to apply for the Command of the Revenue Cutter, building in New York; and I beg leave, Sir, to offer myself to your consideration for an Appointment to one of those places (or any other, to the duties of which I may be thought competent.) I was regularly bred to the Sea, which I followed twenty years, and, perhaps, no person is better acquainted with the Jersey Coast than I am.
I have written to the Honorable Captain Dayton, Speaker, and Mr. Imlay of the House of Representatives, on the subject;—with the first named Gentleman I served as an Officer in the late War, and I refer to them for further explanation.I dare not trespass longer on your valuable time, but humbly hoping that my Official conduct will never raise a blush on your Venerable cheek, for any Appointment you may please to honor me with, I am, with the highest consideration & respect, / Sir, / Your most obedient / and most humble servant,

John Conway.